The Honorable Jimmie L. Wilson State Representative 801 Perry Street Helena, Arkansas 72342
Dear Representative Wilson:
This is in response to your request for an opinion on the following two questions:
  1. Can an elected official serve in two separate capacities, i.e. City Attorney and Deputy Prosecutor, and be paid two (2) separate salaries? Is there a possible conflict?
  2. Can an elected City Clerk in a full-time position be allowed to serve as Municipal Court Clerk and be paid two (2) separate salaries for each position by the City?
Previously issued opinions of this office provide the answers to both your questions. With regard to your first question, the Attorney General has previously concluded, although the issue is one of fact which must ultimately be decided by a court, that service as both City Attorney and Deputy Prosecuting Attorney may be incompatible under common law. See
Ops. Att'y Gen. 90-081 and 9-85 (unofficial) (copies enclosed). With regard to your second question, a state statute authorizes an elected city clerk to perform the duties of municipal court clerk. See A.C.A. §16-17-211(g) which provides that "[w]here the duties of the office of municipal court clerk do not require a full-time employee, the city council may require that the duties of the clerk be performed by any other officer of the city." The legislative history of the provision indicates that he or she may also receive a salary therefor. See Op. Att'y Gen. 94-248 (copy enclosed).
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elana C. Wills.
Sincerely,
WINSTON BRYANT Attorney General
WB:ECW/cyh